NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           OCT 19 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
EDSEL DEGUZMAN, AKA Edesel Cruz                  No.   14-70896
Deguzman,
                                                 Agency No. A077-975-349
              Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 7, 2016**
                               Pasadena, California

Before: TROTT, OWENS, and FRIEDLAND, Circuit Judges.


      Edsel Deguzman, a native and citizen of the Philippines, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008),

and we deny the petition for review.

      Substantial evidence supports the agency’s determination that Deguzman

failed to establish past persecution. See Lim v. INS, 224 F.3d 929, 936 (9th Cir.

2000) (“Threats standing alone . . . constitute past persecution in only a small

category of cases, and only when the threats are so menacing as to cause

significant actual suffering or harm.”) (internal quotations and citations omitted).

Substantial evidence also supports the agency’s determination that Deguzman did

not demonstrate a well-founded fear of persecution. See Nagoulko v. INS, 333
F.3d 1012, 1018 (9th Cir. 2003) (possibility of persecution too “speculative”).

Thus, Deguzman’s asylum claim fails.

      Because Deguzman failed to establish eligibility for asylum, he necessarily

failed to meet the more stringent standard for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, Deguzman’s CAT claim also fails because he did not establish it is

more likely than not that he would be tortured in the Philippines by or with the

consent or acquiescence of the government. See Silaya, 524 F.3d at 1073.


                                           2
Petition for Review DENIED.




                              3